Columbus Avenue in New Haven runs east and west and is intersected by Howard Avenue running north and south. Howard Avenue is 53 feet 3 inches wide between curbs. In the center of the intersection is a traffic light.
On December 25, 1939, at about 5:30 p.m., the plaintiff, Sylvia Puglia, was operating an automobile north on Howard Avenue. When she reached the intersection, the traffic light was red for northbound traffic, and she stopped very near to the center line of Howard Avenue. There were two other lines of traffic on her right side, each traveling north. At that time an automobile owned by the defendant Carl A. Shildbach was being operated by his wife and agent, Elizabeth T. Shildbach (to whom I shall hereafter refer as the defendant), in a *Page 334 
northerly direction immediately in the rear of that operated by the plaintiff, Puglia. When the traffic light turned green for northbound traffic, the other two lines of traffic started, but the plaintiff, Puglia, did not immediately start her automobile. Thereupon the defendant veered to the left to pass the automobile operated by the plaintiff, Puglia. It was the intention of the plaintiff, Puglia, to make a left turn at the intersection. She claims that the front wheels of her automobile were turned slightly to the left, and that she put her hand out as a signal. Both of these claimed facts are disputed, and they are not proved by a fair preponderance of the evidence.
As the automobile operated by the defendant was passing that operated by the plaintiff, Puglia, the plaintiff, Puglia, started her automobile and started to make a left turn. A collision of the two automobiles resulted. Little damage resulted to either automobile and no serious injury to the plaintiff, Puglia, nor to the plaintiff, Leonardi, who was a passenger in the automobile operated by the plaintiff, Puglia.
Neither of the plaintiffs has proved the essential allegations of her complaint by a fair preponderance of the evidence.
   Judgment is rendered in favor of the defendants against the plaintiff in each case.